UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7332


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERNANDO ROCHO FUENTES, a/k/a Fernando Ortega Fuentes, a/k/a
Fernando Fuentes Ortega,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:07-cr-00012-sgw-mfu-2)


Submitted:   August 31, 2010             Decided:   September 13, 2010


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fernando Rocho Fuentes, Appellant Pro Se. Anthony Paul Giorno,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Fernando Rocho Fuentes seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) petition.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See    28    U.S.C.      § 2253(c)(1)            (2006).          A    certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the                         merits, a

prisoner      satisfies         this      standard        by      demonstrating       that

reasonable       jurists       would      find     that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on     procedural        grounds,        the    prisoner      must

demonstrate      both    that       the   dispositive          procedural      ruling   is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Fuentes has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with       oral   argument      because       the    facts   and   legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3